Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 02, 2017

The Court of Appeals hereby passes the following order:

A17A0959. CHRISTOPHER DALRYMPLE v. THE STATE.

      This Court granted the application for interlocutory appeal, filed by
Christopher Dalrymple, of the trial court's order denying his motion to suppress.
After a thorough consideration of the case, we have determined that the trial court did
not err. Accordingly, we conclude that the application for interlocutory appeal was
improvidently granted, and we vacate our order granting the application and dismiss
the appeal. This case shall be removed from the May 10, 2017 oral argument
calendar.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/02/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.